      Case 5:18-cr-00258-EJD Document 588-13 Filed 11/20/20 Page 1 of 1




                      EXHIBIT L
                   NOTICE OF MANUAL FILING
Regarding: EXHIBIT L – Under Seal Document
      This filing is in paper or physical form only, and is being maintained in the
case file in the Clerk’s office. If you are a participant on this case, this filing will
be served in hard-copy shortly. For information on retrieving this filing directly
from the court, please see the court’s main web site at
http://www.cand.uscourts.gov under Frequently Asked Questions (FAQ).
      The filing was not e-filed for the following reasons:
                    EXHIBIT L – Under Seal Document
